[Cite as Abdul-Khaliq v. Hrebluk, 2020-Ohio-1262.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



OMRAN ABDUL-KHALIQ                                      JUDGES:
                                                        Hon. William B. Hoffman, P.J.
        Plaintiff-Appellant                             Hon. John W. Wise, J.
                                                        Hon. Earle E. Wise, Jr., J.
-vs-
                                                        Case Nos. 2019 CA 00114 and
ANTHONY HREBLUK dba                                               2019 CA 00116
DECORATIVE CURB & CONCRETE

        Defendant-Appellee                              OPINION




CHARACTER OF PROCEEDING:                             Civil Appeal from the Municipal Court, Case
                                                     No. 18 CVH 01562


JUDGMENT:                                            Affirmed



DATE OF JUDGMENT ENTRY:                              March 31, 2020



APPEARANCES:

For Plaintiff-Appellant                              For Defendant-Appellee

OMRAN ABDUL-KHALIQ                                   CARL MCCOY
924 Glenmore Avenue                                  57 East Main Street
Newark, Ohio 43055                                   Newark, Ohio 43055


TOPIC: Breach of contract
Licking County, Case Nos. 2019 CA 00114 and 2019 CA 00116   2